Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive because the Examiner, respectfully, disagrees and using Chiang et al. in view of Kim et al. for rejecting the amended claim 21. See the new rejection as set forth in the office action below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2011/0006953, hereby referred as Chiang) in view of Kim et al. (US 2018/0277934, hereby referred as Kim).
Regarding claim 21, 
Chiang discloses;
A portable communication device comprising (figures 2, 4 and 16): 
a housing including a first side facing a first direction, a second side facing a second direction opposite to the first direction, and a side surface facing perpendicular to the first direction and the second direction (see figure 2A, the housing of the mobile device which has a back and front side and sides which perpendicular to back and front ides), 
wherein at least part of the side surface includes a conductive part having a pattern used for radiation of a first signal corresponding to a first frequency band (see paragraphs [0084] and [0085] for disclosing that the antenna 26 is in the peripheral of the housing device); and 
a printed circuit board disposed in the housing and including a flexible element part, a first circuit board part connected to a first end part of the flexible element part, and a second circuit board part connected to a second end part of the flexible element part, wherein the flexible element part is disposed adjacent to the side surface of the housing (first printed circuit board 112 which includes a plurality of antenna elements CS and OS, second printed circuit board 84 includes a plurality of elements 86 and they support a frequency band of the antenna for the device. Furthermore, element 23 on the PCB includes a plurality of antenna elements, see paragraph [0047] and flexible wire which directly connected to both printed circuit boards 112 and 84); 
wherein a first antenna, facing the first side of the housing, and used for radiation of a second signal corresponding to a second frequency band at least partly different 
wherein a second antenna, facing the second side of the housing, and used for radiation of the second signal or a third signal corresponding to the second frequency band, is disposed on the second circuit board part (second printed circuit board 84 includes a plurality of elements 86 facing a second direction and they support a frequency band of the antenna for the device. Furthermore, element 23 on the PCB includes a plurality of antenna elements, see paragraph [0047]); and 
wherein a radio frequency integrated circuit (RFIC), supporting the second frequency band, is disposed on a rear side of the first antenna with respect to the printed circuit board  (see paragraph [0045], the integrated circuit as disclosed. Or see paragraph [0047], element 23 and the integrated circuit).
  
Chiang dos not disclose;
A flexible printed circuit board (FPCB).

However, Kim teaches;
An apparatus comprising (figure 2):
a first printed circuit board (PCB) including a first plurality of antenna elements formed thereon, each of the first plurality of antenna elements facing a first direction and adapted to support a specified frequency band (printed circuit board 142 which includes first and second antennas);

a flexible printed circuit board (FPCB) directly coupled with the first PCB and the second PCB (see element FPCB which is connected to 142 and 144); and
a radio frequency integrated circuit (RFIC) disposed on the first PCB or the second PCB, and adapted to transmit and/or receive a signal by using the first plurality of antenna elements and the second plurality of antenna elements (see paragraph [0153] or element 160).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a flexible printed circuit board (FPCB) directly coupled with the first PCB and the second PCB, as taught by Kim, into Chiang to substitute one known element for another to obtain predictable result which is providing an electrical connection that can easily bends and fits in a space of the device to have a better and robust connection assembly.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2011/0006953, hereby referred as Chiang) in view of Kim et al. (US 2018/0277934, hereby referred as Kim) as applied to claim 21 above, and further in view of  Son et al. (US 2019/0312336, hereby referred as Son). 
Regarding claim 22, 
Chiang, as modified, dos not disclose;
Another radio frequency integrated circuit (RFIC), electrically connected to the conductive part, and supporting the first frequency band.  

Another radio frequency integrated circuit (RFIC), electrically connected to the conductive part, and supporting the first frequency band (see figure 11, the two RFIC circuits 1140 and 1141 for the plurality of PCBs and plurality of antennas). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate another radio frequency integrated circuit (RFIC), electrically connected to the conductive part, and supporting the first frequency band, as taught by Son, into Chiang as modified in order to provide an improved antenna for the mobile device.  

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 25, patentability exists, at least in part, with the claimed features of a first radio frequency integrated circuit (RFIC) and a second radio frequency integrated circuit (RFIC) supporting a second frequency band at least 
Claim 26 depend from claim 25 and is included in the allowable subject matter.
Chiang et al. (US 2011/0006953) and Kim et al. (US2018/0277934) are all cited as teaching some elements of the claimed invention including a plurality of printed circuit boards, a plurality of antennas, an RFIC, as well as, a flexible printed circuit board therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845